      Case: 1:15-cv-01046-SO Doc #: 303 Filed: 03/25/20 1 of 6. PageID #: 6564




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION




    UNITED STATES OF AMERICA,                    )    CASE NO.: 1:15-CV-01046
                                                 )
                Plaintiff,                       )
                                                 )    JUDGE SOLOMON OLIVER, JR.
          vs.                                    )
                                                 )    NOTICE SUBMITTING
    CITY OF CLEVELAND                            )    TELECOMMUNICATORS EIGHT-
                                                 )    HOUR CRISIS INTERVENTION
                Defendant.                       )    TRAINING CURRICULUM
                                                 )
                                                 )


        Pursuant to Paragraph 144 of the Consent Decree and the Revised Fourth-Year Monitoring

Plan in the above-captioned matter, the City of Cleveland (the “City”), on behalf of the Cleveland

Division of Police (“CDP” or “Division”), submitted proposed curricula1 for crisis intervention

telecommunicators training for call-takers, dispatchers and their supervisors, attached hereto as

Exhibit A, CDP Telecommunicator Lesson Plan; Exhibit B, CDP Telecommunicator Instructor

Manual;     Exhibit   C,     CDP   Telecommunicator    PowerPoint   Slides;   Exhibit   D,   CDP

Telecommunicator Handout Mental Health Facts; Exhibit E, CDP Telecommunicator Handout

Mindstorm Video Questionnaire; Exhibit F, CDP Telecommunicator Handout Depression




1
 There have been a number of delays with this curriculum, some of which are attributable to the
Monitoring Team review. The Monitoring Team has addressed the delay to ensure such issues do
not arise in the future.
     Case: 1:15-cv-01046-SO Doc #: 303 Filed: 03/25/20 2 of 6. PageID #: 6565



Symptoms; Exhibit G, CDP Telecommunicator Handout Ohio Facts; Exhibit H, CDP

Telecommunicator Handout Suicide Ideation.

        The curriculum contains a course to be taught over eight hours (collectively, the

“Telecommunication Curriculum”). The Monitoring Team has carefully reviewed the Proposed

Training Curriculum. The Team has determined that it provides an important overview of the

CDP Crisis Intervention Policy and the role of the CIT Officer.                The training allows

telecommunicators to identify, dispatch and appropriately respond to calls for service that involve

individuals in crisis, which allows for more sophisticated interventions into crisis events at the

earliest possible time. The Monitoring Team therefore recommends that the Court approve CDP’s

Proposed Training Curriculum.

   I.      SUMMARY OF CONSENT DECREE REQUIREMENTS REGARDING
           CRISIS TELECOMMUNICATOR CRISIS TRAINING

        Paragraph 144 of the Consent Decree obligates the CDP to ensure that “CDP call-takers,

dispatchers, and their supervisors will receive crisis intervention telecommunicators training.”

Furthermore, Paragraph 144 indicates that the training will include identification of individuals in

crisis, suicide intervention, crisis management, de-escalation and scenario-based exercises as well

as the information needed when a call involves an individual in crisis and types of calls that require

a specialized CIT response. Additionally, Paragraph 144 indicates that any “crisis intervention

training that already has been provided to call-takers, dispatchers, and their supervisors may be

considered to fulfill training requirements under this Agreement for those individuals.” Dkt. 7-1

at ¶144.      The presently reviewed training addresses the Decree’s requirements for

telecommunication training.




                                                  2
      Case: 1:15-cv-01046-SO Doc #: 303 Filed: 03/25/20 3 of 6. PageID #: 6566



II.      PROCEDURAL HISTORY

         Initially CDP and the Mental Health Response Advisory Committee’s (“MHRAC” or “the

Committee”) Training Subcommittee focused on curriculum development for CDP Officer Crisis

Intervention In-service Training for all officers and the Specialized Crisis Intervention Team

Officer Training Curriculum. The Parties agreed that the existing Telecommunication Training

Curriculum for Crisis Intervention provided by CDP and the Alcohol, Drug and Mental Health

Services Board of Cuyahoga County (“ADAMHS Board”) was appropriate to address

telecommunicators’ training needs until other important crisis intervention curriculum could be

developed. The curriculum had been modified by CDP and the ADAMHS Board to reflect the

overall crisis intervention requirements of the Consent Decree. Now that the first three years of

the CDP Crisis In-service Training Curriculum and the comprehensive forty-hour Specialized

Crisis   Intervention   Officer   Curriculum   Training   have   been   completed,    a   revised

Telecommunicator Training Curriculum has now been developed.

         As with other Crisis Intervention Curricula, the proposed Telecommunicator Curriculum

was developed by CDP and the Mental Health Response Advisory Committee Training

Subcommittee. The Subcommittee is chaired by Shannon Jerse of St. Vincent Hospital and is

comprised of members of the Division, community advocates, mental health, substance abuse and

developmental service providers, as well as ad hoc representation from the Department of Justice,

the City of Cleveland and the Monitoring Team. It relied on guidance from ADAMHS Director

of Training Carole Ballard, CPD call takers and dispatchers as well as consultation from Ruth

Simera, Director and Telecommunications Training expert for the Ohio Criminal Justice

Coordinating Center of Excellence. Meetings at CDP Communications and informal surveys with

the CDP Call Takers and Dispatchers played an important role in shaping curriculum topics. The




                                               3
       Case: 1:15-cv-01046-SO Doc #: 303 Filed: 03/25/20 4 of 6. PageID #: 6567



Department of Justice and the Monitoring Team have been active participants in both MHRAC

and the Subcommittee throughout the Proposed Telecommunicator Training Curriculum process.

        As with other curricula, the Subcommittee’s initial work was to develop an outline and

schedule of courses. This schedule was reviewed and approved by MHRAC. The Subcommittee

presented a final draft of completed courses to MHRAC.           MHRAC approved the Proposed

Specialized CIT Training Curriculum on September 12, 2019. After edits and corrections, the

Telecommunicators Curriculum was submitted to the Parties and the Monitoring Team.

III.    STANDARD OF REVIEW

        The Monitoring Team’s role is to “assess and report whether the requirements” of the

Consent Decree “have been implemented.” Dkt. 7-1 at ¶351; accord Id. at ¶352 (requiring the

Monitor to “review . . . policies, procedures, practices, training curricula, and programs developed

and implemented under” the Decree). The task of the Monitoring Team here is to determine

whether the Proposed Training Curriculum complies with the Consent Decree’s requirements.

IV.     ANALYSIS OF THE PROPOSED TRAINING CURRICULUM

        The Proposed Curriculum consists of eight hours of training. The material covers a review

of several topics integral to CDP Crisis Intervention Policies. They include an introduction to

crisis intervention, facts about mental illness and substance abuse, issues regarding calls from

youth, details on suicidal behaviors, trauma informed interviewing, a review of LOSS model of

crisis de-escalation practice in using communications skills, self-care for telecommunicators and

an examination of community resources for care. The course follows principles consistent with

adult learning strategies. There are several high intensity videos, practical examples of symptoms

relevant to behavioral issues, a number of interactive exercises to integrate lecture material with




                                                 4
     Case: 1:15-cv-01046-SO Doc #: 303 Filed: 03/25/20 5 of 6. PageID #: 6568



life experiences, scenario-based practice in de-escalation and opportunities to respond to audio

tapes of 911 calls.

        Exhibit A provides the lesson plan with a recommended timeframe for the course. Exhibit

B provides a detailed instructor manual. Exhibit C contains the PowerPoint slides for the

curriculum. Exhibits D through H contain handouts for the trainees which cover Mental Health

Facts, a questionnaire on a video simulating an experience with loss of reality, symptoms of

depression, facts and data about suicidal behaviors amongst Ohioans, and suicide behaviors among

youth. Overall, the course provides in-depth training for CDP 911 call takers and dispatchers.

V.     CONCLUSION

       The task of the Monitoring Team is to duly consider whether the City’s submitted Proposed

Training Curriculum satisfies the terms of the Consent Decree. The Monitoring Team concludes

that the Proposed Training Curriculum meets the terms of the Consent Decree. Accordingly, the

Monitor concludes that the Proposed Telecommunicator In-Service Training Curriculum meets

the terms of the Consent Decree in its entirety and requests that this Court order it effective

immediately.

                                                    Respectfully submitted,



                                                    /s/ Hassan Aden

                                                    HASSAN ADEN
                                                    Monitor
                                                    The Aden Group LLC
                                                    8022 Fairfax Road
                                                    Alexandria, VA 22308
                                                    Tel: (571) 274-7821
                                                    Email: aden@theadengroup.com




                                                5
    Case: 1:15-cv-01046-SO Doc #: 303 Filed: 03/25/20 6 of 6. PageID #: 6569



                              CERTIFICATE OF SERVICE

      I hereby certify that on March 25, 2020, I served the foregoing document entitled NOTICE

SUBMITTING TELECOMMUNICATORS EIGHT-HOUR CRISIS INTERVENTION

TRAINING CURRICULUM via the Court’s ECF system to all counsel of record.




                                                 /s/ Brian G. Maxey
                                                 BRIAN G. MAXEY




                                             6
